Citation Nr: 0840505	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left leg disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to December 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2006, the Board remanded for further development.   


FINDING OF FACT

In an October 2008 correspondence, prior to the promulgation 
of a decision in the appeal, the veteran requested to 
withdrawal his claim for service connection for left leg 
disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the claim for service connection for left leg 
disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. 
§ 20.204.  In an October 2008 correspondence, the veteran 
withdrew his claim for service connection for left leg 
disability, and hence, there remain no allegations of errors 
of fact or law for appellate consideration of this issue.  
Accordingly, the Board does not have jurisdiction to review 
this claim and it is dismissed.




ORDER

Service connection for left leg disability is dismissed. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


